Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Norman K. Freda on 3/4/21.

Claim 2 is cancelled.

Replace claims 1, 19, and 20 with the following:
1. 	(Currently Amended) An accumulator assembly for a hybrid or electric vehicle,
comprising: a plurality of battery cells respectively having mutually opposite bearing faces; the battery cells stacked in a stacking direction facing one another with the bearing faces to form a battery block; a cooling device including a plurality of cooling elements through which a flow of cooling fluid is passable, the plurality of cooling elements disposed between neighbouring battery cells of the plurality of battery cells and, conjointly with the neighbouring battery cells, braced in the stacking direction;
a compressible porous intermediate insert having a plurality of pores through which a flow of the cooling fluid is passable; wherein a respective cooling element of the plurality of cooling elements at least one of i) includes the intermediate insert and ii) is formed by the intermediate insert; wherein the intermediate insert is disposed between and is connected in a heat-transmitting manner to respective neighbouring battery cells of the ; and
wherein the intermediate insert is composed of at least one of a polyurethane foam and a foam-type material composite.

19. 	(Currently Amended) An accumulator assembly for a hybrid or electric vehicle,
comprising: a plurality of battery cells stacked along a stacking direction defining a battery block, each of the plurality of battery cells having a plurality of bearing faces disposed opposite one another and facing in the stacking direction; a cooling device including a plurality of cooling elements through which a flow of cooling fluid is passable, the plurality of cooling elements disposed between neighbouring battery cells of the plurality of battery cells and braced in the stacking direction conjointly with the neighbouring battery cells; a compressible porous intermediate insert having a plurality of pores through which a flow of the cooling fluid is passable, the intermediate insert disposed between and connected in a heat transmitting manner to respective neighbouring battery cells of the plurality of battery cells; wherein a respective cooling element of the plurality of cooling elements at least one of i) includes the intermediate insert and ii) is defined by the intermediate insert; wherein, at least in regions, the plurality of pores extend through the intermediate insert in alignment with a flow 
intermediate insert towards an outside such that the intermediate insert, by way of the heat conducting structure, is connected in a heat-transmitting manner to the bearing faces of the respective neighbouring battery cells; and wherein the intermediate insert is composed of at least one of a polyurethane foam and a foam-type material composite.

20. 	(Currently Amended) An accumulator assembly for a hybrid or electric vehicle,
comprising: a plurality of battery cells stacked along a stacking direction defining a battery block, each of the plurality of battery cells having a plurality of bearing faces disposed opposite one another and facing in the stacking direction; a cooling device including a plurality of cooling elements through which a flow of cooling fluid is passable, the plurality of cooling elements disposed between neighbouring battery cells of the plurality of battery cells and braced in the stacking direction conjointly with the neighbouring battery cells; a compressible porous intermediate insert having a honeycomb-type structure defining a plurality of pores through which a flow of the cooling fluid is passable, the intermediate insert disposed between and connected in a heat-transmitting manner to respective neighbouring battery cells of the plurality of battery cells; wherein a respective cooling element of the plurality of cooling elements at least one of i) includes the intermediate insert and ii) is defined by the intermediate insert; and wherein the intermediate insert is composed of at least one of a polyurethane foam and a foam-type material composite.


Allowable Claims
Claims 1, 3-12, and 16-23 are allowed over the prior art of record.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest alone or in combination, the limitations recited in claims 1, 19 and 20.

	The limitations recited in the instant claims are not disclosed or rendered obvious by the prior art of record. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722